

116 HR 4518 IH: Eliminating Discrimination And Creating Corridors to Expand Student Success Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4518IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Danny K. Davis of Illinois (for himself, Mr. Schweikert, Mr. Horsford, Mr. Wenstrup, Ms. Sewell of Alabama, and Mr. Marchant) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to strike the provision of the American Opportunity Tax
			 Credit that denies the credit to students with felony drug convictions.
	
 1.Short titleThis Act may be cited as the Eliminating Discrimination And Creating Corridors to Expand Student Success Act of 2019 or the ED ACCESS Act of 2019. 2.Elimination of denial of American Opportunity Tax Credit for students convicted of a felony drug offense (a)In generalSection 25A(b)(2) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D).
 (b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.
			